DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
handling element in claim 30. Structure taken from [0025]. A handle.
tool element in claim 30. No specific structure found in the Specification. See below.
extension structure in claim 32. Structure taken from [0026]. Bellows.
compression structure in claim 32. Structure taken from [0026]. Bellows.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “tool element” in claim 30 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification [0025] recites, “At least one handling element, in particular a handle element for a user, or a tool element, in particular a grasping element, for example, for grasping tissue of an object, can be arranged or formed or can have been arranged…” While “tool element” is recited in the specification, there is no specific structure associated with “grasping element for grasping tissue of an object” as this definition itself invokes a means-plus-function interpretation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 21, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim as no previous surface had been claimed.
Claim 29 recites the limitation "the fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim as no fluid had been claimed in a claim from which claim 29 depends.
Claim 30 recites the limitation "the medical" in line 4.  There is insufficient antecedent basis for this limitation in the claim as “medical” had been claimed. Only a “medical component.”
Claims 26 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. In claims 26 and 35 it is unclear what structure is necessary to allow for the plurality of channels to both communicate and not communicate with each other.
Examiner suggests amending the claims to recite “or” rather than “and/or.”
Claim Objections
Claim 24 is objected to because of the following informalities:  the phrase “channel structure” is missing an article.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  the phrase “where the” is inappropriately repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2017/0340430) in view of Univ Huaqiao (CN 106392893 A).
As to claim 18, Moore teaches a method of manufacturing a medical component ([0033-0036] teaches “a method of manufacturing a lymph node replacement construct”), the method comprising: additively manufacturing a medical component (the construct is formed on a 3-D printer); wherein the medical component is insertable at least partially into a body of a living being (Moore teaches the lymph node replacement construct is “implantable” [Abstract].); and wherein the medical component (lymph node replacement construct 10) comprises a channel structure (as shown for example at Fig 5) having one or more walls that define one or more channels (the body 12 has conduits 32, 34 etc.), the one or more channels having a tubular configuration (as illustrated) through which a medium and/or at least one functional element can be passed (Moore teaches lymph is intended to be passed through the channels of the construct 10).
While Moore teaches the device is made by 3-D printing, the specifics are not discussed. Thus Moore does not teach additively manufacturing at least in part by successive, layer-by- layer, selective exposure and associated successive, layer-by-layer, selective solidification of construction material layers made of a construction material solidifiable with an energy beam.
However, 3D printing methods of medical devices was known in the art at the time the invention was effectively filed. See Huaqiao which teaches at [0004] devices for use in biomedicine were known to be made by 3D printing. 
Huaqiao teaches additively manufacturing (“metal 3D printing technology”) at least in part by successive, layer-by- layer, selective exposure and associated successive, layer-by-layer, selective solidification of construction material layers made of a construction material solidifiable with an energy beam (“The metal powder is melted by a high-energy beam laser and stacked layer by layer, which can directly form high-performance and high precision metal parts of any complex shape.”).
 It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have produced the lymph node replacement of Moore by the method of Huaqiao. Such a person would have been motivated to do so in order to achieve the benefits of Huaqiao, which are discussed at Huaqiao [0007]: “It can achieve high-efficiency and high-quality grinding and polishing of the inner surface of the metal 3D printed part elbow.”
As to claim 19, Moore in view of Huaqiao teaches the method of claim 18, comprising: mechanically processing at least a portion of the one or more walls of the channel structure (Huaqiao [0009] teaches “grinding and polishing” the inner surface of a metal 3D printed part).
As to claim 20, Moore in view of Huaqiao teaches the method of claim 19, wherein the mechanically processing comprises: flowing a fluid through at least a portion of the one or more channels, wherein the fluid comprises abrasive particles configured to remove material from the one or more walls that define the one or more channels (Huaqiao [0019]: “the high-pressure pump drives the polishing liquid in the reservoir to inject the metal along the pipe In the elbow of the 3D printed part, the powder remaining in the elbow is removed and the inner surface of the elbow is ground and polished, and then flows back into the reservoir.”).
As to claim 21, Moore in view of Huaqiao teaches the method of claim 20, comprising: smoothening the surface of the one or more walls at least in part by the fluid comprising abrasive particles flowing through the at least a portion of the one or more channels defined by the one or more walls (the fluid of Huaqiao performed a grinding and polishing method, which Examiner interprets as “smoothening.”).
As to claim 22, Moore in view of Huaqiao teaches the method of claim 20, comprising: wherein the one or more channels have a cross-sectional area that varies along a central axis of the one or more channels from a comparatively larger cross-sectional area to a comparatively smaller cross-sectional area (Moore [0068]: “For example, one or more of the inlet conduits 32,34 may increase and/or decrease in diameter along their length. Such variations in diameter could be utilised to provide the aforementioned flow retention spaces where lymph may be exposed to biological macromolecules and cells residing within the construct.”); and wherein flowing a fluid through at least a portion of the one or more channels comprises flowing the fluid in a direction from the comparatively larger cross-sectional area to the comparatively smaller cross-sectional area (as taught at Moore [0068], the conduits 32, 34 decrease in diameter along their length).
As to claim 23, Moore in view of Huaqiao teaches the method of claim 18, wherein at least a portion of respective ones of the one or more channels extends in a linear manner and/or in a curved manner (Moore’s Figures teach linear channels. Moore also teaches at [0072] the conduit “need not extend in a straight line.”).
As to claim 24, Moore in view of Huaqiao teaches the method of claim 18, wherein channel structure comprises at least one branch point at which a respective one of the one or more channels branches into at least two channels (as shown in Moore Fig 14).
As to claim 25, Moore in view of Huaqiao teaches the method of claim 18, wherein the channel structure comprises at least one junction at which a respective one of the one or more channels branches into at least one further channel (as shown in Moore Fig 14).
As to claim 26, Moore in view of Huaqiao teaches the method of claim 18, wherein the one or more channels comprises a plurality of channels communicating with one another at corresponding branch points or junctions (as shown in Moore’s Figs, there is a branch point near the center of the construct 10); and/or wherein the one or more channels comprises a plurality of channels that are not communicating with one another (as shown in Moore Fig 16).
As to claim 27, Moore in view of Huaqiao teaches the method of claim 26, wherein the one or more channels comprises a first channel and a second channel that are coaxially arranged relative to one another (as sown in Moore Fig 5, channel 32 is coaxial with channel 46. The channels communicate at a corresponding juncture as require by claim 26.).
As to claim 28, Moore in view of Huaqiao teaches the method of claim 26, wherein the one or more channels comprises a plurality of channels that are arranged adjacent to one another and circumferentially about a central axis of the medical component (as sown in Moore Fig 5, channel 32 is adjacent to channel 46. The channels communicate at a corresponding juncture as require by claim 26. Each channels 32 and 46 are arranged circumferentially about the central axis of the construct 10.).
As to claim 29, Moore in view of Huaqiao teaches the method of claim 26, wherein the medical component comprises an introduction section that has an introduction opening for introducing the fluid into the at least a portion of the one or more channels (Moore’s end face 20 is an introduction section which has an opening for the conduit 32.).
As to claim 30, Moore in view of Huaqiao teaches the method of claim 18, wherein the medical component comprises at least one handling element arranged or formed at a first free end of the medical component (Moore teaches the construct 10 has an outer surface. Examiner asserts the surface is capable of being handled and is therefore considered to be a handle.) and/or wherein the medical component comprises a tool element is arranged or formed at a second free end of the medical.
As to claim 31, Moore in view of Huaqiao teaches the method of claim 18, but does not teach at least a portion of the one or more channels has an inner diameter of from 0.25 mm to 3 mm. However, the device of Moore is useful as a lymph node replacement. Examiner takes Official Notice that lymphic vessels are on the order of 2mm diameter. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the conduits of Moore to be about 2mm in order to match the lymphic vessels it is intended to be communicate with. 
As to claim 33, Moore in view of Huaqiao teaches the method of claim 18, wherein the wherein the one or more channels comprises a permeation structure having openings configured to pass a medium from the one or more channels into a targeted portion of the body of the living being (the lymph node construct 10 of Moore is useful for passing lymph from an inlet to an outlet.).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Huaqiao as applied to claim 18 above, and further in view of Graham (US 10,624,530).
As to claim 32, Moore in view of Huaqiao teaches the method of claim 18, but does not teach the medical component comprises at least one extension structure configured to cause extension of the medical component in a longitudinal direction; and/or wherein the medical component comprises at least one compression structure configured to cause compression of the medical component in the longitudinal direction. 
Instead, Graham teaches it was known at the time the invention was effectively filed that medical components could have been made to be elongated or compressed by being manufactured with the inventive framework. See Col 1 lines 49+.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the framework of Graham to the construct of Moore. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to impart elongation or compression to the device of Moore. This would have enabled the device of Moore to more easily be positioned within a body as taught by Graham. See also MPEP § 2143 I A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore (US 2017/0340430).
As to claim 34, Moore teaches a medical component (lymph node replacement construct 10), comprising: a channel structure (conduits 32, 34, and 46 are channels) having a tubular channel (as illustrated at Fig 5 for example) through which a medium and/or at least one functional element can be passed (lymph passes through the conduits), the medical component being insertable at least partially into a body of a living being (the construct 10 is described as “implantable” [Abstract].). 
The following limitations are product-by-process limitations: and the medical component having been additively manufactured at least in part by successive, layer-by-layer, selective exposure and associated successive, layer-by-layer, selective solidification of construction material layers made of a construction material solidifiable with an energy beam.
See MPEP § 2113. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Moore is described at [0033-0036] to be produced by “3-D printing.” 
As to claim 35, Moore teaches the medical component of claim 34, wherein the one or more channels comprises a plurality of channels communicating with one another at corresponding branch points or junctions (as illustrated at Fig 5); and/or wherein the one or more channels comprises a plurality of channels that are not communicating with one another (as illustrated at Fig 16).
As to claim 36, Moore teaches the medical component of claim 35, wherein the one or more channels comprises a first channel and a second channel that are coaxially arranged relative to one another (Fig 5 illustrated conduits 32 and 46, which are coaxial relative to one another).
As to claim 37, Moore teaches the medical component of claim 35, wherein the one or more channels comprises a plurality of channels that are arranged adjacent to one another and circumferentially about a central axis of the medical component (Fig 5 illustrated conduits 32 and 46, which are adjacent and circumferentially arranged about the central axis).
Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Univ Huaqiao (CN 106392893 A).
As to claim 38, Huaqiao teaches a device (the 3D printer useful for making the 3D printed parts) for additively manufacturing three-dimensional objects (metal 3D printing part 8), wherein the device is configured to perform a method of manufacturing a medical component (Examiner notes the claim is directed to a device. Limitations pertaining to the use of the device are considered functional language. See MPEP § 2114. The device of Huaqiao is capable of being used to perform the claimed method. [0004]: “Metal 3 D printing technology based on SLS, SLM, etc. is widely used in various industries such as aviation, molds, automobiles, and biomedicine.”), the method comprising: additively manufacturing a medical component at least in part by successive, layer-by- layer, selective exposure and associated successive, layer-by-layer, selective solidification of construction material layers made of a construction material solidifiable with an energy beam ([0004]: “Metal 3D printing technology is based on the principle of additive manufacturing. The metal powder is melted by a high-energy beam laser and stacked layer by layer, which can directly form high-performance and high precision metal parts of any complex shape.”); wherein the medical component is insertable at least partially into a body of a living being (This claim has “nested” functional language. The 3D printer of Huaqiao is capable of being used in such a way to form a medical component which is capable of being inserted at least partially into a body of a living being.), and wherein the medical component comprises a channel structure having a tubular channel through which a medium and/or at least one functional element can be passed (the device of Huaqiao is capable of forming a medical component which comprises a channel structure having a tubular channel which is capable of passing a medium and/or functional element therethrough. Examiner’s evidence is that Huaqiao’s printed part 8 has a hollow channel 9 through which medium is capable of flowing.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        31 May 2022